BAXTER, Circuit Judge.
It is clear in my mind that the receivers are in sympathy with the United Railroads Company and against the Cincinnati Company. It is also clear to my mind that if the facts stated in the bill of complaint be true, there is, upon the part of these receivers, a breach of public trust. Railroads are authorized to be built and used for the public good. Railroad managers are bound to deal impartially between all the persons and companies requiring their services. If they may enter into arrangements of the character here presented they may soon control the entire business of the country. They may decree that one iron furnace shall run, and that another shall stop; they may take a personal interest in a rolling mill, an elevator or a coal mine, and by discrimination in the transportation of freight crush all competition. This cannot be permitted. The courts and legislatures of the country will not and should not permit it. There is as yet no adequate remedy for it in all eases, but it will be provided, and the only safety of railroad companies will be found by them in the faithful and impartial performance of their public duties. If this action were against a railroad company, and the allegations of the bill were sustained by proof, I should not hesitate to employ all the power of the court in the enforcement of what seems to me to be the plain duty of the receivers in the present instance. But this is an action against receivers. They are the officers of the common pleas court of Ross county. That court has the custody and control of the railroad, and has full power to enforce all proper orders for the operation of the road. I have no reason to doubt that that court will do its duty. Indeed, I am bound to presume, and do presume, that it will do so.
Whether the statute of Ohio authorizing *1341suits against receivers would sustain tlie jurisdiction of this court in the present action is a question which I do not now decide. In tlie exercise of that discretion with which the court is invested with reference to cases of injunction or other extraordinary remedies, I deem it my duty, in view of the ■difficulties, inconveniences and dangers which might arise from the exercise of such jurisdiction in cases like the present, to refuse to interfere by injunction. The complainant can make his application to the Ross county common pleas court, where, I have no doubt, full justice will be done to all concerned.